Ter Curiam:

This is an appeal from an order denying relief under K. S. A. 60-1507. In this proceeding appellant’s only contention is that he was denied a trial by an impartial jury, an issue that was raised and determined in his direct appeal, State v. Sagebiel, 206 Kan. 482, 480 P. 2d 44. Appellant has shown no circumstances which would require us to re-examine that question. See, Carter v. State, 199 Kan. 290, 428 P. 2d 758; Basker v. State, 202 Kan. 177, 446 P. 2d 780; Baker v. State, 204 Kan. 607, 464 P. 2d 212; Hacker v. State, 207 Kan. 195, 483 P. 2d 484; Cipolla v. State, 207 Kan. 822, 486 P. 2d 1391.
The judgment is affirmed.